Citation Nr: 1426359	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-37 788	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a back disability, including degenerative scoliosis. 

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the right patella.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to November 1978. 


This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran did not appear at a hearing before Board and he has not requested to reschedule the hearing.  

In April 2012, the Board remanded the claims for further development, which has been completed.  

On the claim of service connection for a back disability, including degenerative scoliosis, the scope of the claim for service connection is not restricted to the specific diagnosis, degenerative scoliosis, alleged by the Veteran, but includes any back disability, which may reasonably be encompassed by the Veteran's description of the claim, the reported symptoms, and other information of record.  The claim of service connection has therefore been restyled to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, were not affirmatively shown to have had onset during active service; degenerative joint disease as a chronic disease was not manifested to a compensable degree within one year after the separation from service in 1978; the current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, are not related to an injury, disease, or event in service; and the current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine were not caused by or made worse by service-connected right and left knee disabilities.



2.  Right knee chondromalacia is manifested by flexion to 80 degrees or greater and extension to 10 degrees.  

3.  Throughout the appeal period, the right knee disability has been manifested by symptomatology more analogous to and that more nearly approximates a meniscal dislocation with frequent episodes of locking and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating higher than 10 percent for chondromalacia of the right patella under Diagnostic Code 5261 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for a separate 20 percent rating for chondromalacia of the right patella under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5258 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the Veteran is notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). 

The RO provided pre-adjudication VCAA notice by letter in June 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).


See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (increase in severity of the disability and the effect that worsening has on employment.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations.  As the examinations were based on a review of the Veteran's history and described the current disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131 (peacetime service).  



Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  




Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Evidence 

The service treatment records, including the findings of a Medical Board, contain no complaint, finding, history, treatment, or diagnosis of degenerative scoliosis, degenerative joint disease, or degenerative disc disease of the lumbar spine.

After service, in a rating decision in April 1979, the RO granted service connection for chondromalacia of the right patella and chondromalacia of the left patella.   

In May 2009, the Veteran filed a claim of service connection for a degenerative condition of the low back.  

Private medical records show that in October 2006 history included the onset of low back pain in August 2006 and a finding of mild scoliosis by MRI.  The assessment was low back pain.  In September 2006 and May 2007, MRIs showed degenerative arthropathy (joint), and degenerative disc changes of the lumbar spine. 

In a statement in July 2009, the Veteran stated that after a right knee arthroscopy in June 2006 he began to have back pain, which was diagnosed as degenerative scoliosis.  The Veteran stated that the scoliosis was caused by a change in his gait due to his problematic knees.

In VA records from April 2009 to July 2009, the Veteran's gait was described as normal.  In July 2009, the assessment of chronic low back pain, scoliosis, and degenerative joint disease.  

In September 2009, the Veteran was seen by a private physician for right lower extremity radiculopathy.  The impression was left lumbar radiculopathy exacerbated by worsening knee symptoms.   In January 2010, a private physician stated that he discussed with the Veteran that back symptoms can be exacerbated by an antalgic gait related to knee pathology and pain.



On VA general examination in September 2009, the Veteran complained of daily back pain.  The Veteran's gait was antalgic.  The pertinent diagnosis was degenerative joint disease of the lumbar spine.  On VA examination for the spine in September 2009, the Veteran was evaluated for his claim that his back condition was due to his service-connected bilateral knee disability.  

The VA examiner noted that the Veteran had degenerative scoliosis, which was also shown by X-ray in July 2009.  The VA examiner stated that degenerative scoliosis is caused by arthritis of the joints, resulting in weakness of the normal ligaments and other soft tissues of the spine, which can lead to an abnormal curvature of the spine.  

The VA examiner explained that based on the etiology of degenerative scoliosis and the Veteran's risk factors for a back degenerative condition, namely, overweight, there were more supporting points for the degenerative back condition without any other secondary etiology.  The VA examiner concluded that there was no rationale, either anatomically or physiologically, that degenerative scoliosis was related or caused by the service-connected bilateral knee condition. 

In a statement in January 2010, the Veteran stated that constant knee pain and a limp affected his back.  In September 2010, the Veteran stated that degenerative scoliosis was aggravated by his severe chronic bilateral knee condition. 

On VA examination in June 2012, the Veteran stated that he started to have back pain in 2007 and 2008.  History included scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine by MRI.  The VA examiner found no evidence of a spine condition during service and expressed the opinion that the spine condition was not directly due to service.  The VA examiner stated that there was nothing in the authoritative orthopedic literature connecting degenerative conditions of the knees with or without an altered gait or with or without surgery as causing degenerative changes of the spine, scoliosis, or intrinsic spine conditions.  



The VA examiner expressed the opinion that the spine condition was not secondary to the service-connected bilateral knee condition and there was no evidence of aggravation [a permanent increase in disability beyond the natural clinical course of the disability] as defined by VA. 

Analysis 

Secondary service connection is addressed separately.

Direct Service

As the service treatment records, including the findings of a Medical Board, contain no complaint, finding, history, treatment, or diagnosis of degenerative scoliosis, degenerative joint disease, or degenerative disc disease of the lumbar spine (also referred to as current back disabilities), and as the Veteran does not assert and the evidence does not suggest that any of the current back disabilities was affirmatively shown to have had onset during service, service connection under 38 C.F.R. § 3.303(a) is not established. 

Degenerative joint disease, a form of arthritis, is subject to presumptive service connection as a chronic disease as arthritis is listed in 38 C.F.R. § 3.309(a) if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Degenerative joint disease as a chronic disease is also subject to service connection by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40   (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease).


As there was no complaint, finding, sign or symptom, or treatment of a back condition during service indicative of but not dispositive of degenerative joint disease (arthritis) and as the Veteran does not assert and the evidence does not suggest that a back condition was "noted during service," chronicity and continuity of symptomatology do not apply.  See Walker, at 1338-40. 

And the Veteran does not assert and the evidence does not suggest that degenerative joint disease was manifested to a compensable within the year after service as degenerative joint disease by MRI was first documented in 2006, well beyond the one-year period after service beginning in November 1978.

Unlike degenerative joint disease, degenerative scoliosis and degenerative disc disease are not chronic diseases listed in 38 C.F.R. § 3.309 and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker, at 1338-40.  

As for service connection based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.

The Veteran does not assert and the evidence does not suggest and the Veteran has not submitted evidence of a contemporaneous medical diagnosis before 2006 or symptoms that later support the diagnosis by a medical professional that the current back disabilities are related to an injury, disease, or event in service.  Jandreau, at 1377.

For these reasons, the preponderance of the evidence is against the claim that the current back disabilities are directly related to service under the applicable theories of service connection.  38 C.F.R. §§ 3.303(a), (b), (d) and 3.309(a).



Secondary Service Connection 

The Veteran does assert that his current back disabilities are caused by or aggravated by the service-connected bilateral knee disability. 

The Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience.

Neither degenerative scoliosis, nor degenerative joint disease, nor degenerative disc disease of the lumbar spine is capable of lay observation, that is, a simple medical condition, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  

Also neither degenerative scoliosis, nor degenerative joint disease, nor degenerative is a type of condition under case law that have been found to be a simple medical condition. 



See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current back disabilities are more analogous to an internal disease process rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current back disabilities are not the type of conditions under case law that have been found to be capable of lay observation.

As the current back disabilities are not capable of lay observation under Jandreau and by case law, the current back disabilities are not simple medical conditions that the Veteran as a lay person is competent to diagnose or to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or to identify any of the current back disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As for the Veteran's assertion that his current back disabilities are caused by or aggravated by the service-connected bilateral knee disability, the questions of causation and aggravation require an inference or a conclusion based on evidence. However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  




Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on causation or aggravation.  To the extent that the Veteran's statements are offered as proof of causation or aggravation, the statements are not competent evidence and cannot be considered as evidence favorable to the claim. 

Since the Veteran's lay evidence is not competent evidence on the questions of causation or aggravation, competent medical evidence is required to support the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

There is competent medical evidence for and against the claim.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008). 

The favorable medical evidence consists of the statements of two private physicians.  The private physicians did not addressed the question of whether the service-connected bilateral knee disability caused the current back disabilities and to this extent the medical evidence is not persuasive and has no probative value on material issue of fact, namely, causation.  






The private physicians do address aggravation.  One private physician stated that the left lumbar radiculopathy was exacerbated by worsening knee symptoms.  Another private physician stated that that back symptoms can be exacerbated by an antalgic gait related to knee pathology and pain.  

While "exacerbation" is a synonym for aggravation, aggravation for the purpose of VA disability compensation has a specific meaning, namely, that a service-connected disability permanently increased the severity of a nonservice-connected disability beyond natural progress of the nonservice-connected disability as contrasted to a temporary worsening of symptoms due to a service-connected disability.  As the Board cannot discern from the medical reports as a whole that either physician consider "aggravation" as permanent or a temporary worsening of symptoms, the statements have some probative value, but the Board does not find the evidence persuasive on a material issue of fact, namely, aggravation for the purpose of VA disability compensation. 

The medical evidence against the claim consists of the reports of VA examinations.  On VA examination for the spine in September 2009, the Veteran was evaluated for his claim that his back condition was due to his service-connected bilateral knee disability.  The VA examiner concluded that there was no rationale, either anatomically or physiologically, that degenerative scoliosis was related or caused by the service-connected bilateral knee condition. 

On VA examination in June 2012, the VA examiner stated that there was nothing in the authoritative orthopedic literature connecting degenerative conditions of the knees with or without an altered gait or with or without surgery as causing degenerative changes of the spine, scoliosis, or intrinsic spine conditions.  The VA examiner expressed the opinion that the spine condition was not secondary to the service-connected bilateral knee condition.  





As the opinions were based on the correct facts and reasoned medical judgment, the Board finds that the evidence is persuasive, which opposes rather than supports the claim.  And there is no contrary favorable evidence on causation. 

As for aggravation, the VA examiner in June 2012 expressed the opinion that there was no evidence of aggravation as defined by VA [a permanent increase in disability beyond the natural clinical course of the disability].   As the opinion was based on the Veteran's history and as the VA examiner applied medial analysis to the facts of the case in order to reach the conclusion reached in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim.  And the opinion outweighs the probative value of either private physician on the material issue of fact, namely, aggravation for the purpose of VA disability compensation. 

Conclusion

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for the current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

II.  Claim for Increase 

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 



Also with periarticular pathology, painful motion is a factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Right Knee Chondromalacia

Separate ratings for a knee disability may be assigned for limitation of flexion and for limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned under Diagnostic Code 5257. 

The Veteran has a separate 20 percent rating for subluxation or instability under Diagnostic Code 5257 and the rating under Diagnostic Code 5257 is not on appeal.  

The Veteran is currently rated 10 percent for limitation of motion, namely, limitation of extension, under Diagnostic Code 5261, which is on appeal.  

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees.

Under Diagnostic Code 5261, the criterion for the next higher rating, 20 percent, is extension to 15 degrees.   The criterion for a 30 percent rating is extension limited to 20 degrees.  

Full range of motion of the knee consists is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5258 and 5259.  




Under Diagnostic Code 5258, there is only a single rating of 20 percent rating assigned for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5259, there is only a single rating of 10 percent rating for symptomatic removal of semilunar cartilage.  

Evidence 

The service treatment records show that the Veteran complained of a mass in the right knee, which moved freely in the tissue above the patella, which caused pain and difficulty walking, swelling, and locking of the knee.  In October 1977, the Veteran underwent a right knee arthrotomy.  On exploration of the knee, a loose body was not found.  There was chondromalacia of the patella.  In April 1978, an arthrogram showed cystic degeneration of a portion of the medial meniscus and a questionable irregularity of the lateral meniscus and a questionable loose body.  The Veteran was then found unfit for duty and separated from service.  The pertinent diagnoses were chondromalacia of the right patella, possible loose body, and possible torn or degenerative tear of the right medial meniscus.  

After service, in a rating decision in April 1979, the RO granted service connection for chondromalacia of the right patella and a possible torn medial meniscus.  In a rating decision in July 1979, the RO amended the initial rating from 20 to 10 percent under Diagnostic Code 5257. 

The current claim for increase was received by VA in June 2009.  

Private medical records show that in June 2006 the Veteran had arthroscopic surgery, which relieve knee swelling, but knee pain.  In October 2008 the Veteran complained of knee pain and stiffness and occasional swelling.  The pertinent findings were knee effusion and crepitus.  



In April 2009, a MRI of the right knee showed that the ligaments were intact and there was no evidence of a meniscal tear.  There was joint effusion and chondromalacia. 

In April 2009, the Veteran was seen for the first time by VA for right knee pain.  In June 2009 on an orthopedic surgical consultation, the Veteran complained of right knee pain, stiffness, and swelling.  He denied locking of the knee.  On testing, range of motion was from 0 degrees to 130 degrees.  There was tenderness to palpation in the patellofemoral compartment, suprapatellar effusion, and apprehension sign, but no ligament or meniscal abnormality.  

On VA examination in July 2009, the Veteran complained of knee pain, weakness, stiffness, swelling, fatigability, and lack of endurance with episodes of flare-up totaling six to eight weeks over six months, which interfered with sleep.  He indicated that his patella would track in an opposite direction from his gait, which caused him to wobble.  On testing, flexion was to 80 degrees and extension lacked 10 degrees.  There was no abnormality of the menisci.  There was painful motion, swelling, effusion, weakness, tenderness, and abnormal movement of the joint.  There was no additional limitation of motion with repetitive motion testing.  The Veteran walked with an antalgic gait and had poor tolerance for standing and walking.  The knee disability limited kneeling, squatting, and climbing.  X-rays showed degenerative changes.  The VA examiner described the right knee disability as very disabling with very large effusion and symptomatic with pain and antalgic gait, Baker's cyst, and severe crepitus.  

On VA general examination in September 2009, the Veteran complained of right knee pain and swelling, aggravated by prolonged standing and walking.  The pertinent finding was swelling.  On testing, flexion was from 0 to 55 degrees and extension lacked 30 degrees. 





Private medical records show that in September 2009, the pertinent finding was right knee effusion.  In November 2009, a MRI showed no right knee muscle or meniscal tear.  In January 2010, following a right knee arthroscopy in December 2009, the findings we moderate effusion and flexion lacked about 10 degrees. 

In a statement in January 2010, the Veteran stated that he had a right knee arthroscopy with synovectomy and debridement in December 2009, because of constant knee pain.  He stated that he still had stiffness and pain in the knee.  

On VA examination in June 2012, the Veteran complained of grinding knee pain, swelling, stiffness, crepitus, as well as pain on climbing stairs.  There was no locking.  Flexion was limited to 100 degrees with pain at 90 degrees.  Extension was to 0 degrees with pain at 0 degrees.  There was no additional limitation of flexion after repetitive motion testing, but  extension was limited to 10 degrees as a result of pain.  After repetitive testing, the Veteran had pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  Muscle strength of flexion and extension was normal.  There was no meniscal condition. 

Analysis

The Veteran has a separate 20 percent rating for moderate subluxation or instability under Diagnostic Code 5257 and the rating under Diagnostic Code 5257 is not on appeal.  And the Board is not considering any findings pertinent to either subluxation or instability.  

During the appeal period, limitation of flexion either to 130, 80, 130, or 100 degrees with pain at 90 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a separate 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.


During the appeal period, limitation of extension to 0 degrees, 10, and 0 degree does not more nearly approximate or equate to extension limited to 15 degrees, the criterion for a 20 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 

On VA general examination in September 2009, flexion was from 0 to 55 degrees and extension lacked 30 degrees.  As extension begins at 0 degrees or in the neutral position, that is, without flexing or extending the knee, the findings of 0 degrees and the lack of 30 degrees of extension are inconsistent and are not credible.  For this reason, the Board rejects the findings in determining either limitation of flexion or extension. 

On the basis of the records, the preponderance of the evidence is against a rating higher than 10 percent based on limitation of motion, including extension.

As for other potentially applicable Diagnostic Codes, under Diagnostic Code 5258 a dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint is rated 20 percent.  The 20 percent rating is the only and maximum rating under Diagnostic Code 5258. 

In October 2008, the pertinent findings were knee effusion and crepitus.  In April 2009, a MRI showed joint effusion.  On a VA orthopedic surgical consultation, there was suprapatellar effusion.  On VA examination in July 2009, there was swelling and effusion.  The Veteran walked with an antalgic gait and had poor tolerance for standing and walking.  The VA examiner described the right knee disability as very disabling with very large effusion, an antalgic gait, and severe crepitus.  In September 2009, the pertinent finding was right knee effusion.  In November 2009, a MRI showed degenerative changes within the menisci and a meniscal loss along the patella.  In January 2010, following a right knee arthroscopy in December 2009, moderate effusion was noted.  



On VA examination in June 2012, after repetitive testing there was disturbance of locomotion and interference with sitting, standing, and weight bearing.  There was 1 cm. atrophy of the quadriceps muscle. 

The additional findings of joint swelling and effusion, an antalgic gait, disturbance of locomotion and interference with sitting, standing, and weight bearing, and  quadriceps atrophy, which are not encompassed in the rating criteria under either Diagnostic Code 5257 for instability or Diagnostic Code 5261 for limitation of extension, are analogous to and more nearly approximate the criteria for a dislocated meniscus, evidence by degenerative changes of the menisci and meniscus loss along the patella by MRI with effusion into the joint, which warrants a separate 20 percent rating which is the only and maximum schedular rating under Diagnostic Code 5258.  

In the absence of evidence of a surgically removed meniscus a separate rating under Diagnostic Code 5259 is not warranted. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.





If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the manifestations of the right knee disability to the rating schedule, the rating criteria under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) and functional loss udner 38 C.F.R. §§ 4.40 and 4.45 describe the disability level and the Veteran's symptomatology, including limitation of motion, pain, stiffness, and swelling. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule and the disability picture is not so exceptional as to render impractical the application of the regular schedular criteria.  Therefore referral for extraschedular consideration for the service-connected right knee disability is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability 

During the appeal period, the RO separately denied the claim for a total disability rating for compensation based on individual unemployability.  After the Veteran was notified of the adverse determination, he did not perfect an appeal of the denial of the claim.  And since then the Veteran has not raised and the record does not reasonable raise the claim. 


      (The Order follows on the next page.).









ORDER

Service connection for the current back disabilities, degenerative scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, is denied. 

A rating higher than 10 percent for chondromalacia of the right patella on the basis of limitation of extension under Diagnostic Code 5261 is denied. 

A separate 20 percent rating for chondromalacia of the right patella under Diagnostic Code 5258 is granted. 



_____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


